11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                      JUDGMENT

Sunny J. Hignojos,                             * From the 70th District
                                                 Court of Ector County,
                                                 Trial Court No. A-37,164.

Vs. No. 11-11-00356-CR                         * July 18, 2013

The State of Texas,                            * Memorandum Opinion by McCall, J.
                                                 (Panel consists of: Wright, C.J.,
                                                 McCall, J., and Willson, J.)

      This court has inspected the record in this cause and concludes that there is
no error in the judgment below. Therefore, in accordance with this court’s
opinion, the judgment of the trial court is in all things affirmed.